           Case 3:19-cv-07651-LB Document 3-1 Filed 11/20/19 Page 1 of 3



 1   WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice to be filed)
 3   mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     950 Page Mill Road                              Joseph J. Mueller (pro hac vice to be filed)
 4   Palo Alto, CA 94304                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice to be filed)
 5   Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
 6   WILMER CUTLER PICKERING                         Boston, MA 02109
 7     HALE AND DORR LLP                             Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice to be filed)   Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice to be filed)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14

15                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17

18   INTEL CORPORATION and APPLE INC.,                          19-7651
                                                     Case No. ____________________
19                                  Plaintiffs,      DECLARATION OF MARK D. SELWYN
20   v.                                              IN SUPPORT OF INTEL
     FORTRESS INVESTMENT GROUP LLC,                  CORPORATION AND APPLE INC.’S
21   FORTRESS CREDIT CO. LLC, UNILOC                 ADMINISTRATIVE MOTION TO FILE
     2017 LLC, UNILOC USA, INC., UNILOC              COMPLAINT CONDITIONALLY
22   LUXEMBOURG S.A.R.L., VLSI                       UNDER SEAL
     TECHNOLOGY LLC, INVT SPE LLC,
23
     INVENTERGY GLOBAL, INC., DSS
24   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
25

26                               Defendants.

27

28

                                                                 Declaration of Mark D. Selwyn in Support of
                                                            Intel Corporation and Apple Inc.’s Administrative
                                                           Motion to File Complaint Conditionally Under Seal
            Case 3:19-cv-07651-LB Document 3-1 Filed 11/20/19 Page 2 of 3



 1
             I, Mark D. Selwyn, do hereby declare as follows:
 2
             1.      I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
 3
     for Intel Corporation (“Intel”) and Apple Inc. (“Apple”) (collectively “Plaintiffs”) in the above-
 4
     captioned case. I am licensed to practice law in the State of California, the Commonwealth of
 5
     Massachusetts, and the State of New York, and am admitted to practice before the U.S. District
 6
     Court for the Northern District of California. I am familiar with the facts set forth herein, and, if
 7
     called as a witness, I could and would testify competently to those facts under oath. I submit this
 8
     declaration in support of Intel and Apple’s Administrative Motion to File Complaint Conditionally
 9
     Under Seal, pursuant to Civ. L.R. 7-11 and 79-5.
10
             2.      Portions of Intel and Apple’s Complaint (the “Complaint”) contain information
11
     regarding licensing negotiations that certain defendants or non-parties (“Interested Parties”) may
12
     seek to seal.
13
             3.      Page 34, paragraph 102, line numbers 8-10 and page 34, paragraph 105, line numbers
14
     22-24, and page 35, paragraph 107, line numbers 5-8 contain information regarding licensing
15
     negotiations between either Intel or Apple and Interested Parties. These negotiations are subject to
16
     confidentiality agreements governing the use and disclosure of Intel’s and Apple’s negotiation
17
     communications with these Interested Parties. Because the Interested Parties may contend that the
18
     information regarding their negotiations with Intel and Apple described in the Complaint is covered
19
     by the confidentiality agreements Plaintiffs have entered into, Intel and Apple file this motion
20
     seeking to conditionally seal these portions of the Complaint.
21
             4.      For their part, neither Intel nor Apple seeks to seal any portions of the Complaint.
22

23
             I declare under the penalty of perjury under the laws of the United States of America that the
24
     foregoing is true and correct to the best of my knowledge and that this Declaration was executed this
25
     20th day of November 2019.
26

27

28
                                                         1
                                                                       Declaration of Mark D. Selwyn in Support of
                                                                  Intel Corporation and Apple Inc.’s Administrative
                                                                 Motion to File Complaint Conditionally Under Seal
          Case 3:19-cv-07651-LB Document 3-1 Filed 11/20/19 Page 3 of 3



 1

 2   Dated: November 20, 2019                   By: /s/ Mark D. Selwyn
                                                        Mark D. Selwyn
 3
                                                      Mark D. Selwyn (SBN 244180)
 4                                                    mark.selwyn@wilmerhale.com
                                                      WILMER CUTLER PICKERING
 5                                                      HALE AND DORR LLP
                                                      950 Page Mill Road
 6                                                    Palo Alto, CA 94304
                                                      Telephone: (650) 858-6000
 7                                                    Facsimile: (650) 858-6100
 8                                                    Attorney for Plaintiffs
                                                      INTEL CORPORATION, APPLE INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                                                           Declaration of Mark D. Selwyn in Support of
                                                      Intel Corporation and Apple Inc.’s Administrative
                                                     Motion to File Complaint Conditionally Under Seal
